Opinion filed October 1, 2009




                                             In The


   Eleventh Court of Appeals
                                         ____________

                                    No. 11-09-00144-CV
                                        __________

                                NICHOLAS RUIZ, Appellant

                                                V.

                    STATE’S ATTORNEY GENERAL, Appellee


                       On Appeal from the County Court at Law No. 2
                                    Ector County, Texas
                            Trial Court Cause No. CC2-20,646


                           MEMORANDUM OPINION
       Nicholas Ruiz perfected this appeal by filing a pro se notice of appeal on April 30, 2009,
complaining of the October 30, 2008 order. The clerk of this court has written the parties advising
them that neither an appealable order nor a timely notice of appeal has been entered. Ruiz was
directed to respond within ten days showing grounds for continuing the appeal. There has been no
response to our September 15, 2009 letter.
       The appeal is dismissed for want of jurisdiction.


October 1, 2009                                             PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.